           Case 1:16-cr-00484-DKC Document 1523 Filed 12/23/20 Page 1 of 10



                           UNITED STATES DISTRICT COURT
                           FOR THE DISTRICT OF MARYLAND

UNITED STATES OF AMERICA,
                                                                   Case No. 16-cr-0484(34)
v.
                                                                   FILED UNDER SEAL
CHAVIA SAVAGE, et al.
____________________________________________

                                CONSENT SEALING MOTION

       In “extreme or exceptional circumstances,” the federal courts have authority to seal

dismissed criminal charges and thereby effectively expunge them from their publicly available

dockets. United States v. McKnight, 33 F. Supp. 3d 577, 582-83 (D. Md. 2014) (quoting Allen v.

Webster, 742 F.2d 153, 155 (4th Cir. 1984)). Such circumstances exist with respect to Chavia

Savage—the only defendant in the eighty-defendant Eastern Correctional Institution prosecution

to have the charges against her voluntarily dismissed. Although the charges were dismissed, Ms.

Savage has continued to suffer collateral consequences because of her indictment and arrest. In

order to permit this young woman to continue on her otherwise exemplary path, and to lessen the

impact of the charges on her educational and career prospects, the Court should exercise its

ancillary jurisdiction and seal these proceedings. The government consents to the relief sought

herein.1

                                        BACKGROUND

       Ms. Savage grew up in Salisbury, Maryland, as one of eight children. She was raised

exclusively by her mother, Jennell Savage, who often was forced to remain home because of


1
  As noted below, Ms. Savage does not seek an order directed at the executive branch with
respect to FBI records. Nor does she expect the clerk’s office to redact every reference to her
name in materials filed on the docket, such as in filings where other parties pasted in the full case
caption. Rather, the Court should enter the enclosed proposed order, sealing her name when it
appears on the dockets of this case and 16-cr-0485, sealing the filings specific as to sub-docket
number 16-cr-0484-34, and redacting her name from a small number of specified filings.
       Case 1:16-cr-00484-DKC Document 1523 Filed 12/23/20 Page 2 of 10



repeated work-related injuries. As a result, the family frequently was homeless, and Ms. Savage

often had to support her siblings and her mother.

       In 2007, when she was fourteen years old and homeless, Ms. Savage met Travis Gie, the,

the sole Bohl defendant with whom she had any contact in this case. The two began dating, and

Ms. Savage ultimately moved in with the Gie family in order to have a roof over her head until

she left for college at Morgan State University in 2014. Ms. Savage broke off her relationship

with Mr. Gie, though they remained friends throughout her time at Morgan.

       Despite her personal challenges, Ms. Savage excelled in high school, graduating a year

early, with honors. After spending two years at community college while simultaneously

working several jobs, and taking off a year to earn her cosmetology degree, she transferred to

Morgan State University in 2014.

       At Morgan State, Ms. Savage was able to pursue her professional dream in the field of

social work. She worked as an assistant teacher and site coordinator at the Village Learning

Place in Charles Village, where she principally worked with children with behavioral problems,

including three young boys whom she mentored. One boy, in particular, started in the program

by throwing tantrums constantly, and would routinely storm out of his classes in the middle of

the school day. After working with Ms. Savage, he learned to control his emotions, started

excelling in school, and joined his school’s football team.

       Ms. Savage’s ability to inspire others, and make them see more in themselves, has

pervaded every aspect of Ms. Savage’s life. As her mentor in the cosmetology field explained,

they met when Ms. Savage was cutting her hair at a Hair Cuttery. “[S]he put me at ease and

provided me with more than a hair cut[;] she helped my confidence at the time. I was drawn to

her pleasant demeanor, and her ambition to help youngsters through after-school programs.” Ex.



                                                 2
       Case 1:16-cr-00484-DKC Document 1523 Filed 12/23/20 Page 3 of 10



1. Ms. Savage also worked as a residential counselor at Arrow Child and Family Ministries,

where she was responsible for implementing and overseeing the organization’s enrichment

program for at-risk youth.

       Chavia was arrested in this matter on October 5, 2016. Although she was now confronted

with serious charges that threatened to have a major effect on her life, she managed to complete

her degree and graduate on time two months later, in December 2016, with a degree in

psychology, Dean’s List honors, and recognition from the American Psychological Association’s

International Honor Society (known as Psi Chi).

       As noted above, the government alleged that Ms. Savage had contact with a single co-

defendant in connection with the alleged conspiracy: her ex-boyfriend, Mr. Gie, who was serving

a sentence at the Eastern Correctional Institution in 2015. The allegation was that, during a three-

month period in mid-2015, Mr. Gie instructed Ms. Savage to log into an online account on a

handful of occasions and electronically deposit funds that Mr. Gie had received, and to send one

or more money orders to a post office box in Princess Anne, Maryland. As the evidence

developed, Chavia’s minimal involvement in the conspiracy, and in particular, her susceptibility

to manipulation by her long-time boyfriend, became clear, and the government agreed to a

deferred prosecution agreement, which was filed on February 2, 2018. ECF No. 1076. After the

year-long deferral period, the government moved to dismiss, ECF No. 1409, and on February 8,

2019, the Court dismissed with prejudice all charges against Ms. Savage. ECF No. 1411.

       Unfortunately, Ms. Savage has continued to suffer the collateral consequences of this

prosecution. She was terminated from her position with Arrow Child and Family Ministries, and

was almost evicted from her apartment. The devastation of losing the job in Arrow’s at-risk

youth enrichment program was beyond financial; she loves working with children, especially



                                                 3
        Case 1:16-cr-00484-DKC Document 1523 Filed 12/23/20 Page 4 of 10



troubled youngsters, such as those she worked with through Village Learning Place and Arrow

Ministries, and helping them realize their full potential.

        Despite the stigma of her arrest and the pending charges, Ms. Savage managed to finish

her degree, and graduated from Morgan State in December 2016. She knew that the only way she

would be able to afford to go back to school would be if she could secure a work study position,

and so in anticipation of applying to graduate school, she applied for an administrative position

at Morgan State as an office assistant in Morgan State’s Federal Work Study Program. But she

was rejected from even the office assistant position to which she applied. She suspected the

rejection was due to the pending charges, and so she reached out to the program. Indeed,

although the department had “recommended her for hire,” she had “failed” the program’s

threshold background check due to the then-pending charges in this Court. Ex. 2. She was sent a

copy of the internal records showing her “Current Status” as “BC [background check] failed –

applicant disqualified.” Id.

        Learning that the federal charges were preventing her from even working at Morgan

State—let alone enrolling in one of its graduate schools—was extraordinarily discouraging. But

Ms. Savage’s resourcefulness and perseverance is inspiring. In June 2019, she was hired at

Thread, the innovative community development organization in Baltimore, where Ms. Savage

used her dedication, and her ability to connect with and inspire young people, to engage with

disconnected and disaffected youth. She became a Coordinator on Thread’s Investment Team

and was responsible for reconnecting with young people, ages 14-24, with whom the

organization was having a hard time staying in touch. As her supervisor at Thread, Delshan

Baker, put it:




                                                  4
         Case 1:16-cr-00484-DKC Document 1523 Filed 12/23/20 Page 5 of 10



         I’ve spent the last twenty years in the human services field, working directly with
         hundreds of people who show up every day to try to make life better for someone
         else, and still, coming across someone as personally vested as Chavia is rare. . . .

         She would go to homes, schools, neighborhoods, malls, median strips—wherever
         a young person might be or was last seen. It seemed not only her job but her
         calling to re-establish genuine and caring connections with those who had pushed
         away, but still needed support. She ensured that youth struggling with housing,
         food or clothing insecurity were connected to those resources.

         She has been instrumental in re-enrolling disengaged youth in high school, GED
         programs, and post-secondary training. Because of her ability to build
         relationships, intention and drive, there were times when Chavia and Chavia alone
         was able to make a connection when other staff could not. She is single-handedly
         responsible for reconnecting with some youth where I had watched others for
         two-years attempt and fail. She also became connected with parents and loved
         ones; they relied on her as an integral part of the community who was paying
         attention to and working in favor of their children.

Ex. 3.

         In May 2020, however, Ms. Savage decided to move to another state to try to lessen the

impact of the criminal charges. The twenty-eight months between indictment and dismissal were

the darkest of Ms. Savage’s life, and she dreads the notion that with any school or job

application, she would have to relive a piece of those dark days. Having to disclose the charges,

or having a potential graduate school or employer learn of the charges, has deterred her from

applying to graduate school or many jobs. She understands that the FBI records of the charges

are indelible and un-sealable. But sealing of this Court’s records of the charges would have a

significant impact to allow her to resume her path to advanced employment, to resume working

with troubled youth, and to pursue graduate school.2




2
  The FBI’s National Crime Information Center (NCIC) database is only accessible by “Federal,
state, and local law enforcement and other criminal justice agencies.” See National Crime
Information Center (NCIC), https://fas.org/irp/agency/doj/fbi/is/ncic.htm.

                                                  5
        Case 1:16-cr-00484-DKC Document 1523 Filed 12/23/20 Page 6 of 10



                                            ARGUMENT

I.     The Federal Courts Have Authority to Expunge Dismissed Criminal Charges In
       Exceptional Circumstances.

       In criminal cases, federal courts not only have jurisdiction expressly conferred on them

by Congress, see e.g., 18 U.S.C. § 3231 (conferring jurisdiction “of all offenses against the laws

of the United States”), but also “ancillary” jurisdiction “over some matters (otherwise beyond

their competence) that are incidental to other matters properly before them.” Kokkonen v.

Guardian Life Ins. Co. of Am., 511 U.S. 375, 378 (1994). Ancillary jurisdiction provides, among

other things, such authority as is necessary “to enable a court to function successfully, that is, to

manage its proceedings, vindicate its authority, and effectuate its decrees.” Id. at 379-80. Put

differently, ancillary jurisdiction authorizes the federal district courts to exercise jurisdiction over

any “collateral proceedings” when doing so is “necessary to allow [the court] to vindicate its role

as a tribunal.” Charles Alan Wright et al., Federal Practice & Procedure § 3523.2 at 213 (3d ed.

2008). “Without the power to deal with issues ancillary or incidental to the main action, courts

would be unable to effectively dispose of the principal case nor do complete justice in the

premises.” Garcia v. Teitler, 443 F.3d 202, 208 (2d Cir. 2006).3

       Ancillary jurisdiction includes authority to seal records of dismissed criminal charges.

“[E]xpungement of an arrest record is . . . akin to, for example, modification or revocation of

supervised release.” McKnight, 33 F. Supp. 3d at 582 (citing United States v. Steelwright, 179 F.

Supp. 2d 567, 571 (D. Md. 2002)). “The authority to order expungement” (or sealing of

3
  Although some aspects of common law ancillary jurisdiction were codified by 28 U.S.C. §
1367, that statute “does not affect common law ancillary jurisdiction ‘over related proceedings
that are technically separate from the initial case that invoked federal subject matter jurisdiction,’
which remains governed by case law.” United States v. McKnight, 33 F. Supp. 3d 577, 580 (D.
Md. 2014) (quoting Robb Evans & Assocs., LLC v. Holibaugh, 609 F.3d 359, 363 (4th Cir.
2010), which in turn quoted 13 Charles Alan Wright, Arthur R. Miller, Edward H. Cooper and
Richard D. Freer, Federal Practice and Procedure § 3523.2 at 213 (3d ed. 2008)).

                                                   6
        Case 1:16-cr-00484-DKC Document 1523 Filed 12/23/20 Page 7 of 10



dismissed charges) in cases that did not result in conviction “is a logical and not unlawful

extension of the court’s authority to manage its proceedings, vindicate its authority, and (in

particular) effectuate its decrees.” Id. The Fourth Circuit has acknowledged that the district

courts have “equitable discretion” to expunge federal records after an acquittal. Allen v. Webster,

742 F.2d 153, 155 (4th Cir. 1984) (acknowledging such authority but holding that, in the

“circumstances” of that case, “the district court did not abuse its equitable discretion in denying

the requested relief of expungement”). The factors supporting expungement are at their apex

where criminal charges have been dismissed. See United States v. Trzaska, 781 F. App’x 697,

703 (10th Cir. 2019) (vacating denial of expungement motion where charges were dismissed,

and distinguishing the case from “motions to expunge records of a criminal conviction,” which

motions “have been held to a higher standard than those seeking expungement of records relating

to acquittals or dismissals of charges”).4

       The remedy of equitable expungement is reserved for “extreme circumstances.”

Schnitzer, 567 F.2d at 539. It is “to be granted in the balancing of the interests of the Defendant[]

and the [government].” Woodall v. Pettibone, 465 F.2d 49, 52 (4th Cir. 1972). “If the dangers of

unwarranted adverse consequences to the individual outweigh the public interest in maintenance

of the records, then expunction [a synonym for expungement] is appropriate.” Steelwright, 179

F. Supp. 2d at 574 (quoting Diamond v. United States, 649 F.2d 496, 498 (7th Cir. 1981)).

Where warranted, expungement aims to “remov[e] the stigma and disabilities that come with

having a criminal history.” Mackenzie J. Yee, Note, Expungement Law: An Extraordinary

Remedy for an Extraordinary Harm, 25 Geo. J. On Poverty L. & Pol'y 169, 178 (2017). See

4
  Some other circuits construe ancillary expungement jurisdiction more narrowly. See, e.g.,
United States v. Field, 756 F.3d 911, 915 (6th Cir. 2014) (limiting expungement jurisdiction to
“challenge[s] [to] an unconstitutional conviction or an illegal arrest”); United States v. Wahi, 850
F.3d 296, 303 (7th Cir. 2017) (holding that ancillary jurisdiction does not cover expungement).

                                                 7
        Case 1:16-cr-00484-DKC Document 1523 Filed 12/23/20 Page 8 of 10



also Deborah Sprenger, Annotation, Expunction of Federal Arrest Records in Absence of

Conviction, 97 A.L.R. FED. 652, § 2 (1990) (noting that “dissemination of the arrest record can

inflict definite and demonstrable harm on the arrested individual”).

       As with other equitable remedies, courts “must ‘mold each decree to the necessities of the

particular case, stressing ‘flexibility rather than rigidity,’ while retaining ‘[t]he qualities of mercy

and practicality [that] have made equity the instrument for nice adjustment and reconciliation

between the public interest and private needs.’” McKnight, 33 F. Supp. 3d at 583-84 (quoting

Hecht Co. v. Bowles, 321 U.S. 321, 329 (1944)). Such “exceptional circumstances” take various

forms. One type of “extreme or exceptional circumstances” meriting expungement is “where a

Defendant has, for example, been denied a security clearance, specific job opportunities, or has

otherwise been materially harmed by the presence of criminal records.” Id. at 584. In such

circumstances, the district courts have authority to seal judicial records of dismissed charges.5

II.    This Is An Extraordinary Case Where Justice Requires Expungement.

       The instant case is one of those “exceptional circumstances,” Schnitzer, 567 F.2d at 539,

meriting an order to seal the court records of this dismissed prosecution. As explained above,

Ms. Savage has been “materially harmed by the presence of criminal records,” McKnight, 33 F.

Supp. 3d at 584, and “the dangers of unwarranted adverse consequences to [her] outweigh the

public interest in maintenance of the records,” Steelwright, 179 F. Supp. 2d at 574. Ms. Savage

has attempted to move on with her life, but the charges themselves, and the toll of fighting them,

have wrought severe damage on the course of this promising young woman’s life.



5
  The Court need not decide whether its ancillary expungement jurisdiction includes authority to
issue orders directed at the executive branch, such as expungement of the charges from the FBI’s
NCIC database. Ms. Savage does not seek such an order. Rather, the Court should exercise its
ancillary jurisdiction to seal its own records, as set forth in the enclosed proposed order.

                                                   8
        Case 1:16-cr-00484-DKC Document 1523 Filed 12/23/20 Page 9 of 10



        When she was charged, she was at the pinnacle of promise. She had found her calling in

psychology and social work, was making and saving money through the Morgan State work

study program, was about to graduate with honors, and was planning to apply to graduate school.

Then came the ECI charges. The government eventually agreed to dismiss the charges, but as

discussed above, the toll has been immense. She took the first steps toward graduate school, but

was immediately turned away because of the charges in this Court. Fear of having to disclose the

charges, and revisit the most horrifying chapter of her life, have further deterred her from

seeking other opportunities.

                                        CONCLUSION

        For the foregoing reasons, the Court should grant Ms. Savage’s expungement motion,

and seal the instant motion, as well as seal or redact this Court’s records reflecting the charges

against her, as specified in the attached proposed sealing order and the enclosed Exhibits 4

through 8.


Date:    December 23, 2020                          Respectfully submitted,

                                                    /s/ Adam B. Abelson
                                                                  .             .




                                                    Gregg L. Bernstein (Bar No. 01340)
                                                    Adam B. Abelson (Bar No. 29532)
                                                    ZUCKERMAN SPAEDER, LLP
                                                    100 East Pratt Street, Suite 2440
                                                    Baltimore, Maryland 21202–1031
                                                    (410) 332–0444; (410) 659–0436 (fax)
                                                    gbernstein@zuckerman.com
                                                    aabelson@zuckerman.com

                                                    Counsel for Defendant Chavia Savage




                                                9
       Case 1:16-cr-00484-DKC Document 1523 Filed 12/23/20 Page 10 of 10



                                CERTIFICATE OF SERVICE

I hereby certify that on this 23rd day of December, 2020, a copy of this Consent Sealing Motion

and proposed sealing order (filed under seal) were served by e-mail and first class mail on:

                              Leo J. Wise, Assistant U.S. Attorney
                              Office of the U.S. Attorney
                              36 South Charles Street – 4th Floor
                              Baltimore, MD 21201
                              lwise@usa.doj.gov


                                      /s/ Adam B. Abelson_____________
                                      Adam B. Abelson




                                                10
